Citation Nr: 1438382	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an increased evaluation for hiatal hernia with gastroesophageal reflux disease (GERD).

3.  Entitlement to an increased evaluation for left knee degenerative joint disease, old Osgood Schlatter's disease.

4.  Entitlement to an increased evaluation for right total knee replacement (previously right knee degenerative joint disease, old Osgood Schlatter's disease).

5.  Entitlement to an increased evaluation for bilateral pes planus.

6.  Entitlement to an increased evaluation for right elbow epicondylitis with spur.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for degenerative arthritis of the low back, to include as secondary to service connected disability.

9.  Entitlement to service connection for right hip disability as secondary to service connected disability.

10.  Entitlement to service connection for left hip disability as secondary to service connected disability.

11.  Whether severance of service connection for bilateral hearing loss was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to October 1971 and from July 1974 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2008, March 2013, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in the July 2013 rating decision, the RO adjudicated the same issues twice under slightly different theories of entitlement.  However, as adjudication of a single claim for service connection generally contemplates all relevant theories of entitlement, the Board has rephrased the issues for service connection for the low back and bilateral hips accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's August 2009 substantive appeal and subsequent statement,  
he requested a Travel Board hearing at the local RO.  In a July 2014 brief, the Veteran's representative requested that the case be remanded for such hearing to be scheduled.  As Travel Board hearings are scheduled by the RO, the increased rating issues and the claim for service connection for tinnitus must be remanded for a hearing to be scheduled. 

Concerning the issues of service connection for a low back disability, right and 
left hip disabilities, and severance of service connection for hearing loss, the Board notes that in January 2014 the Veteran filed a timely notice of disagreement with the March and July 2013 rating decisions addressing these issues, but a statement of the case (SOC) has not yet been issued.  Accordingly, remand for issuance of an SOC is required.  Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  After the RO has issued the SOC, those claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing in accordance with his request.  A copy of the letter notifying him of the time and place to report should be associated with the file.

2.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case on the issues of whether severance of service connection for hearing loss was proper and entitlement to secondary service connection for a low back disability, right hip disability, and left hip disability.  The issues should only be returned to the Board if a timely substantive appeal is filed with respect to the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



